[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               APRIL 9, 2007
                               No. 06-15266                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 06-00038-CR-ORL-31-JGG

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                    versus

MATTHEW MANVILLE PERRY,

                                                    Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (April 9, 2007)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     H. Kyle Fletcher, counsel for Matthew M. Perry, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Perry’s

convictions and sentences are AFFIRMED.




                                           2